Citation Nr: 1202075	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, for the period from April 1, 2004, through December 7, 2004.

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, from February 1, 2005.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 until his retirement in March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 2004, the RO granted the Veteran's claim for service connection for a low back disability, and assigned a 10 percent evaluation for it, effective April 1, 2004.  He disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, in a December 2006 rating decision, assigned a 20 percent evaluation for the Veteran's service-connected low back disability, effective February 1, 2005.  When this case was previously before the Board in September 2010, it was remanded for additional development of the record.  Following a VA examination in October 2010, the RO, in an August 2011 rating action, assigned a 40 percent evaluation, effective February 1, 2005.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the Veteran continues to seek a higher rating for his low back disability, the Board will consider it.

The Board notes a 100 percent evaluation pursuant to the provisions of 38 C.F.R. § 4.30 (2011) was assigned by the RO for the period from December 8, 2004, through January 31, 2005.

In addition, the Board points out that a separate 10 percent evaluation is in effect for radiculopathy of the left lower extremity.  This evaluation has been effective from April 1, 2004.



FINDINGS OF FACT

1.  For the period from April 1, 2004, through December 7, 2004, the Veteran's low back disability was manifested by slight limitation of motion, with no evidence of muscle spasm or guarding.

2.  From February 1, 2005, the Veteran's low back disability is manifested by severe limitation of motion, without evidence of ankylosis or any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met for the period from April 1, 2004, through December 7, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met from February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated October 2003, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  A March 2006 letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the April 2004 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below. 

A May 2008 letter, the statement of the case issued in September 2008, and a supplemental statement of the case issued in August 2011 provided the Veteran with the relevant diagnostic codes for rating his service-connected low back disability, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected low back disability.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected low back disability.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, service department medical records following service, private medical records and VA examination reports.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The initial question is whether a rating in excess of 10 percent is warranted for the period from April 1, 2004, through December 7, 2004.  On VA pre-discharge examination in March 2004, it was noted the Veteran was on medication for low back pain.  An examination revealed tenderness to palpation in the lumbar spine with full range of motion, except for 0 degrees extension.  There was low back pain on straight leg raising.  The Veteran had a normal heel and toe gait.  The diagnosis was degenerative joint disease and degenerative disc disease of the lumbar spine.

Service department medical records reveal the Veteran related in April 2004 he had low back pain.  He stated he received short-term relief from a steroid injection.  He noted a good response in June 2004.  The Veteran contacted the clinic by telephone in September 2004 and indicated his last steroid block had lasted only about a day or so.  He added his medications were not working very well.  He reported the pain had increased and was running down both legs.  

Private medical records disclose the Veteran was seen in May 2004, and it was noted he was non-tender to palpation in the lumbar spine.  It was indicated the Veteran had a L3-4 spondylolisthesis that was causing low back pain and left-sided symptoms.  He complained of pain in the lower part of his back in September 2004.  Back movements were slightly restricted and painful.  Flexion-extension was to about 70 degrees, and lateral flexion was to about 15 degrees.  He did not have any paraspinal muscle spasms present in the lower part of the back.  The diagnoses were ruptured lumbar disc at the L5-S1 level; left lumbar radiculopathy; and lumbar spinal stenosis.  The Veteran was advised to have a laminectomy and bilateral foraminotomy, along with discectomy.  This was accomplished on December 8, 2004.

In order to assign a rating in excess of 10 percent, the evidence must show that forward flexion of the lumbar spine is greater than 30 degrees, but not greater than 60 degrees, or muscle spasm or guarding resulting in an abnormal gait.  

The VA examination conducted prior to the Veteran's discharge from service revealed that flexion of the lumbar spine was normal.  There was no indication he had any incapacitating episodes.  Similarly, the private medical records demonstrate that flexion was to approximately 70 degrees in September 2004.  These findings are consistent with the 10 percent evaluation in effect from April 1, 2004, through December 7, 2004.

With respect to the claim for a rating in excess of 40 percent for the low back disability from February 1, 2005, the record must demonstrate unfavorable ankylosis of the lumbar spine, or that the Veteran has had incapacitating episodes of at least six weeks in the previous year.  

The Board acknowledges that the medical records clearly reflect the Veteran continues to experience low back pain.  It must also be conceded that the record establishes there is limitation of motion of the lumbar spine.  The fact remains, however, he does maintain motion of the lumbar spine and, therefore, he does not have ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  

In addition, there is no evidence the Veteran's low back disability has caused any incapacitating episodes.  In this regard, the Board notes that when he was examined by the VA in April 2008, the Veteran asserted he had daily flare-ups of pain.  He related he simply continued what he was doing, but with increased pain.  He also said that he had experienced four to five incapacitating episodes in the previous 12 months, each lasting for one day.  Similarly, he again described flare-ups of low back pain at the time of the October 2010 VA examination.  However, the only functional impairment was that he had to use a pillow at work.  He denied having any incapacitating episodes.  Clearly, there is no evidence in the record that bedrest has been prescribed by a physician for his low back disability.  

The evidence supporting the Veteran's claim for a rating in excess of 10 percent for the period from April 1, 2004, through December 7, 2004, or for a an evaluation higher than 40 percent from February 1, 2005 consists of his statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain and stiffness, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine warrants a higher rating for either period on appeal.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his low back disability.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected low back disability for the period from April 1, 2004, through December 7, 2004, or a rating in excess of 40 percent from February 1, 2005.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his low back disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the Veteran has had pain on motion of the low back.  The most recent VA examination demonstrated objective evidence of pain following repetitive motion, as well as increased limitation of motion after three repetitions.  However, any pain is contemplated in the evaluations that have been assigned.  Moreover, there was no evidence of spasm, atrophy, guarding or weakness.  

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except where noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine for the period from April 1, 2004, through December 7, 2004, is denied.

An initial evaluation in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine from February 1, 2005, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


